Exhibit 10.36

EXPONENT, INC.

Restricted Stock Award Plan

Amended and Restated Restricted Stock Unit Director Grant Agreement

This Restricted Stock Unit Director Grant Agreement (the “Agreement”) is dated
as of              and is entered into between Exponent, Inc., a Delaware
corporation (the “Company”), and              (the “Director”).

Pursuant to the terms of the Restricted Stock Award Plan (the “Plan”) the
Company hereby awards to Director restricted stock units (“Restricted Stock
Units”) on the terms and conditions as set forth in this Agreement and the Plan.
Capitalized terms used but not defined in this Agreement shall have the meaning
specified in the Plan.

In consideration of the mutual promises set forth below, the parties hereto
agree as follows:

1. Award of Restricted Stock Units. Subject to the terms and conditions of this
Agreement and the Plan (the terms of which are incorporated herein by reference)
and effective as of the date set forth above, the Company hereby grants to the
Director              Restricted Stock Units.

2. Vesting. Restricted stock units vest in three equal installments on the day
prior to the Company’s annual shareholder meeting (“Vesting Dates”), provided
that through a particular Vesting Date the Director remains continuously in
service to the Company.

3. Distribution of Shares. Subject to any limitations set forth in this
Agreement (including Sections 6 and 18 below) and the Plan, a number of Shares
of Common Stock will be issued (“distributed”) to the Director in settlement of
this Restricted Stock Unit equal to the number of then-vested Restricted Stock
Units on (or as soon as practical after, but in no event later than forty-five
(45) days after) the earlier to occur of (a) the third anniversary of the Grant
Date, (b) the Termination Date (but only with respect to the portion of the
award that is then-vested as provided for in Section 4 of the Agreement, or
(c) to the extent specified in Section 17 of the agreement, the date which
vesting acceleration occurs in connection with a change in control of the
Company (the earlier of such dates, the “Distribution Date”). Upon or as soon as
practicable following the Distribution Date, stock certificates (including
electronic representations of the same, the “Certificate”) evidencing the Shares
issued upon settlement of vested Restricted Stock Units shall be issued and
registered in the Director’s name and delivered to (or appropriate notice in the
case of electronic Certificate delivered to) the Director (or in the case of the
Director’s death, to the Director’s beneficiary or estate).

4. Effect of Termination of Service. If the Director’s service on the Company’s
Board of Directors is terminated by the Director or by the Company, the pro rata
portion of the



--------------------------------------------------------------------------------

Restricted Stock Units through the date of such service termination that
qualifies as a “separation from service” under Code Section 409A (the
“Termination Date”) will vest and the Shares underlying all vested Restricted
Stock Units will be distributed as set forth in Section 3 above, with the
remainder of the unvested Restricted Stock Units being immediately forfeited.
Upon forfeiture of Restricted Stock Units, the portion of the award so forfeited
shall terminate and the Company shall have no obligation to issue any Shares in
settlement of that portion of the award.

5. Dividends. Participants holding restricted stock units shall be entitled to
receive cash payments equal to any cash dividends and other distributions paid
with respect to a corresponding number of shares of Common Stock, provided that
if any such dividends or distributions are paid in shares of Common Stock, the
Fair Market Value of such shares of Common Stock shall be converted into
restricted stock units, and further provided that such restricted stock units
shall be subject to the same forfeiture restrictions and restrictions on
transferability as apply to the Restricted Stock Units with respect to which
they relate.

6. Tax Withholding Obligations. In such rare circumstances in which withholding
is applicable, to meet any such obligations of the Company and Director that
might arise with respect to any withholding taxes, FICA contributions, or the
like under any federal, state, or local statute, ordinance, rule, or regulation
in or connection with the award, deferral, or settlement of the restricted stock
units, the Committee can, in the limited circumstances where appropriate,
require that the Company withhold a number of shares of Common Stock otherwise
deliverable having a Fair Market Value sufficient to satisfy the statutory
minimum (or such higher amount as is allowable without adverse accounting
consequences) of the Participant’s estimated total federal, state, and local tax
obligations associated with vesting or settlement of the restricted stock units.
In such rare circumstances, the Company may also, in lieu of or in addition to
the foregoing, at its sole discretion, either require the Director to deposit
with the Company an amount of cash sufficient to meet the withholding
requirements and/or, withhold the required amounts from the Director’s pay
during the pay periods next following the date on which any such applicable tax
liability otherwise arises. The Company shall not deliver any of the
Certificates until and unless the Director has made the deposit required herein
or proper provision for required withholding has been made. The Director hereby
consents to any action reasonably taken by the Company to meet the withholding
obligations.

7. Restriction on Transferability. Until distribution, the restricted stock
units may not be sold, transferred, pledged, assigned, or otherwise alienated at
any time. Any attempt to do so contrary to the provisions hereof shall be null
and void. Notwithstanding the above, distribution can be made pursuant to will,
the laws of descent and distribution, intra-family transfer instruments or to an
inter vivos trust.

8. Rights as Shareholder. The Director shall not have voting or any other rights
as a shareholder of the Company with respect to the restricted stock units. Upon
settlement of the restricted stock units into shares of Company Stock, the
Director will obtain full voting and other rights as a shareholder of the
Company.

9. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and

 

2



--------------------------------------------------------------------------------

all interpretations and determinations made by the Committee shall be final and
binding upon the Director, the Company, and all other interested persons. No
member of the Committee shall be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan or
this Agreement.

10. Effect on Other Employee Benefit Plans. The value of the restricted stock
units granted pursuant to this Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating the Director’s
benefits under any director or other benefit plan sponsored by the Company or
any Subsidiary except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Subsidiary’s employee benefit plans.

11. No Employment, Consulting or Board Service Rights. The award of the
restricted stock units pursuant to this Agreement shall not give the Director
any right to remain in the service of the Company or a Subsidiary. Also, the
award is completely within the discretion of the Company. It is not made as a
part of any ongoing element of compensation or something which the Director
should expect to receive annually or on any other periodic basis. It does not
constitute part of the Director’s compensation and unless specifically agreed to
otherwise with the Company is not relevant for purposes of determining any
post-employment payment or severance.

12. Amendment. This Agreement may be amended only by a writing executed by the
Company and the Director which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Committee by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to the Director, and
provided that no such amendment adversely affects the rights of the Director
(but limiting the foregoing, the Committee reserves the right to change, by
written notice to the Director, the provisions of the restricted stock units or
this Agreement in any way it may deem necessary or advisable to carry out the
purpose of the grant as a result of any change in applicable laws or regulations
or any future law, regulation, ruling, or judicial decision, provided that any
such change shall be applicable only to restricted stock units which are then
subject to restrictions as provided herein). Notwithstanding anything to the
contrary contained in this Section 12 or in the Plan, any amendments to this
Agreement shall be subject to the requirements of Section 18 of this Agreement.

13. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its stock administrator.
Any notice to be given to Director shall be addressed to Director at the address
listed in the Company’s records. By a notice given pursuant to this Section,
either party may designate a different address for notices. Any notice shall
have been deemed given when actually delivered.

14. Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

3



--------------------------------------------------------------------------------

15. Construction. The restricted stock units are being issued pursuant to
Section 7 of the Plan and are subject to the terms of the Plan. A copy of the
Plan has been given to the Director, and additional copies of the Plan are
available upon request during normal business hours at the principal executive
offices of the Company. To the extent that any provision of this Agreement
violates or is inconsistent with an express provision of the Plan, the Plan
provision shall govern and any inconsistent provision in this Agreement shall be
of no force or effect.

16. Miscellaneous.

(a) The Board may terminate, amend, or modify the Plan; provided, however, that
no such termination, amendment, or modification of the Plan may in any way
adversely affect the Participant’s rights under this Agreement, without the
Participant’s written approval.

(b) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(c) All obligations of the Company under the Plan and this Agreement, with
respect to the restricted stock units, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

(d) By signing this Agreement, the Director acknowledges that his or her
personal employment information regarding participation in the Plan and
information necessary to determine and pay, if applicable, benefits under the
Plan must be shared with other entities, including companies related to the
Company and persons responsible for certain acts in the administration of the
Plan. By signing this Agreement the Director consents to such transmission of
personal data, as the Company believes is appropriate to administer the Plan.

(e) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of California.

17. Change in Control. In the event of a Change in Control, all awards shall be
vested and the shares underlying the Restricted Stock Units will be distributed
as set forth in Section 3 above.

18. Code Section 409A Matters. This Restricted Stock Unit award is a
“nonqualified deferred compensation arrangement” subject to Code Section 409A.
The Company has attempted in good faith to structure this Restricted Stock Unit
award (including any deferral elections made in connection with such award) in a
manner that conforms to the requirements of Code Section 409A(a)(2), (3) and
(4), and any ambiguities herein will be interpreted to so comply with these
requirements to the maximum extent permissible. To the extent the IRS challenges
whether this award in fact conforms with Code Section 409A(a)(2), (3) and (4),
the Director shall be fully responsible for any additional taxes, penalties
and/or interest that might apply as a result of any adverse determination
resulting from such challenge. To the extent this award contemplates multiple
Distribution Dates (including as a result of a deferral election), each

 

4



--------------------------------------------------------------------------------

amount to be paid (Shares to be distributed) hereunder on any particular
Distribution Date is designated as a separate payment and such payments will not
collectively be treated as a single payment. Any subsequent deferral election
shall comply with the subsequent deferral election rules of
Section 409A(a)(4)(C) (which, as relevant to this award, are set forth on the
election form attached hereto as Exhibit A). Notwithstanding anything else to
the contrary in this Agreement or the Plan, the Company may accelerate
distribution of Shares under this Agreement only in accordance with Treas. Reg.
§1.409A-3(j)(4).

In addition, and notwithstanding any provision of this Agreement including
Section 4 above to the contrary, if at the time of the Director’s Termination
Date he or she is a “specified employee” (as defined in Code Section 409A), and
if and only if the deferral of payment or distribution of Shares as a result of
the Director’s termination of services is necessary in order to prevent any
accelerated income recognition or additional tax under Code Section 409A(a)(1),
then the Distribution Date shall be delayed until the earlier of (1) that date
that is six months following the date on which occurs the Director’s separation
from service or (2) the date of the Director’s death following his or her
separation from service.

Notwithstanding anything to the contrary contained in the Plan or this
Agreement, (1) any acceleration of the Distribution Date that occurs pursuant to
Section 17 of the Agreement shall only occur on a transaction that qualifies as
a “change in ownership or effective control,” or a “change in ownership of a
substantial portion of the assets,” of the Company, all as defined under Code
Section 409A; and (2) for all purposes under this Agreement and to the extent
permitted under Code Section 409A, the Director shall have a “separation from
service” as defined under Code Section 409A upon the Termination Date.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first above written.

 

“Director”     

“Company”

 

Exponent, Inc.

 

     By   

 

     Name:   

 

     Title:   

 

 

6